Citation Nr: 1331246	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  08-27 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than September 1, 2007 for a reduction in the amount of an apportionment award to the apportionee, the mother of the Veteran's three minor children. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served in the California National Guard from October 1976 to December 1986 with active military service from January 1977 to June 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record. 

The Board remanded the case for further action by the originating agency in December 2010.  The case has now returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is once necessary to comply with the December 2010 remand instructions of the Board.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

As noted by the Board in the December 2010 remand, when a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  38 C.F.R. § 19.102 (2013).  If a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimants and their representatives, if any, will be notified and afforded an opportunity to be present.  The appellant will be allowed to present opening testimony and argument.  Thereafter, any other contesting party who wishes to do so may present testimony and argument.  The appellant will then be allowed an opportunity to present testimony and argument in rebuttal.  Cross-examination will not be allowed.  38 C.F.R. § 20.713. 

The Board observed in its December 2010 remand that VA had not fulfilled its obligations under the procedures relating to contested claims.  See VA Adjudication Manual, M21-1MR, Part III, Subpart vi, Chapter 6.  The Board ordered that VA should provide the apportionee a copy of the July 2008 statement of the case (SOC), a copy of the Veteran's substantive appeal (or content of the substantive appeal), and provide the apportionee the opportunity to respond and present testimony at a personal hearing.  In response to the Board's remand, the apportionee was mailed a copy of the July 2008 SOC on June 27, 2011.  Unfortunately, there is no indication that she was provided a copy of the Veteran's substantive appeal or its contents.  She was also not provided the opportunity to testify at her own hearing before the Board following the Veteran's own June 2010 testimony.  Accordingly, a second remand is necessary to ensure that VA complies with the procedures related to contested claims. 

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be reviewed to ensure that all contested claims procedures have been followed.  The apportionee should be provided a copy of the Veteran's substantive appeal and the accompanying August 2008 statement, or the content of the substantive appeal, and provided the opportunity to respond.  The apportionee should also be notified that she has the right to request her own hearing.  

2.  When the requested development has been completed, readjudicate the claim for an earlier effective date.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


